DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed November 29, 2022, have been considered.  With respect to the prior §112 rejections, the arguments and amendments overcome the prior rejections.  With respect to the prior §103 rejections, Applicant’s arguments are moot in view of the amendments to the claims and correspondingly necessitated new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101881903 A to Fan et al. (a machine translation is provided with this Office Action, citations are made to the provided translation) in view of U.S. Patent Application Publication No. 2005/0151901 to Kikkawa et al.
	Regarding Claim 1, Fan discloses a display panel (e.g., paragraphs [0064]–[0073] and Figs. 7 and 12–15), wherein the display panel comprises: an array substrate (Fig. 7, lower substrate) having a pixel electrode layer (e.g., Fig. 7, lower electrodes unlabeled, but one of ordinary skill in the art would understand the rectangular portions under bump structure on the lower substrate to illustrate electrodes, that is, such would be an obvious interpretation thereof, e.g., paragraph [0065]) disposed on a side of the array substrate, wherein the pixel electrode layer has a plurality of slits (e.g., Figs. 7 and 12–15); an opposite substrate (Fig. 7, upper substrate) disposed opposite to the side of the array substrate on which the pixel electrode layer is disposed, and a common electrode layer (upper electrode, unlabeled in Fig. 7, see paragraphs [0014]–[0015], where such a configuration would be understood or at least an obvious interpretation from the drawing in Fig. 7, based on typical operation of a liquid crystal device by developing a voltage between opposing electrodes such that the electric field controls alignment or twist of the liquid crystals to control light transmission) disposed on a side of the opposite substrate facing the array substrate; and a liquid crystal layer (Fig. 7, illustrated as elongated ovals) disposed between the array substrate and the opposite substrate, wherein the liquid crystal layer comprises liquid crystals and a chiral agent (paragraphs [0019], [0064]), wherein the pixel electrode layer comprises a trunk arranged in a cross shape and the plurality of slits are formed in the pixel electrode layer to connect the trunk and extend along different directions (e.g., Fig. 12 and paragraphs [0070]–[0071]).
Fan does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fan such that the opposite substrate is a color filter substrate, as suggested by Kikkawa, as a suitable configuration for the opposite substrate, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).
	Regarding Claim 7, the combination of Fan and Kikkawa would have rendered obvious wherein the array substrate further comprises a second alignment layer (e.g., paragraph [0064] of Fan, suggesting the use of alignment films to control initial alignment), and the second alignment layer is disposed on a side of the pixel electrode layer facing the color filter substrate (paragraph [0064] of Fan, where such a configuration would allow control of the initial alignment of liquid crystals on both upper and lower sides of the liquid crystal layer).
Regarding Claim 9, the combination of Fan and Kikkawa would have rendered obvious wherein the liquid crystals are negative liquid crystals (paragraph [0064] of Fan).

	Regarding Claim 11, Fan discloses a method of fabricating a display panel (e.g., paragraphs [0064]–[0073] and Figs. 7 and 12–15), wherein the method comprises: providing an array substrate (Fig. 7, lower substrate), wherein a pixel electrode layer (e.g., Fig. 7, lower electrodes unlabeled, but one of ordinary skill in the art would understand the rectangular portions under bump structures on the lower substrate to illustrate electrodes, that is, such would be an obvious interpretation thereof, e.g., paragraph [0065]) is disposed on a side of the array substrate, and the pixel electrode layer has a plurality of slits (e.g., Figs. 7 and 12–15); providing an opposite substrate (Fig. 7, upper substrate), wherein a common electrode layer is disposed on a side of the opposite substrate facing the array substrate (upper electrode, unlabeled in Fig. 7, see paragraphs [0014]–[0015], where such a configuration would be understood or at least an obvious interpretation from the drawing in Fig. 7, based on typical operation of a liquid crystal device by developing a voltage between opposing electrodes such that the electric field controls alignment or twist of the liquid crystals to control light transmission); stacking the array substrate and the opposite substrate to form a liquid crystal box (e.g., Fig. 7); and injecting liquid crystals (Fig. 7, illustrated as elongated ovals) containing a chiral agent (paragraphs [0019], [0064]) into the liquid crystal box to form the display panel, wherein the pixel electrode layer comprises a trunk arranged in a cross shape and the plurality of slits are formed in the pixel electrode layer to connect the trunk and extend along different directions (e.g., Fig. 12 and paragraphs [0070]–[0071]).
Fan does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Fan such that the opposite substrate is a color filter substrate, as suggested by Kikkawa, as a suitable configuration for the opposite substrate, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).

	Regarding Claim 12, Fan discloses a display device (e.g., paragraphs [0064]–[0073] and Figs. 7 and 12–15), wherein the display device comprises a display panel, and the display panel comprises: an array substrate (Fig. 7, lower substrate) having a pixel electrode layer (e.g., Fig. 7, lower electrodes unlabeled, but one of ordinary skill in the art would understand the rectangular portions under bump structure on the lower substrate to illustrate electrodes, that is, such would be an obvious interpretation thereof, e.g., paragraph [0065]) disposed on a side of the array substrate, wherein the pixel electrode layer has a plurality of slits (Figs. 7 and 12–15); an opposite substrate (Fig. 7, upper substrate) disposed opposite to the side of the array substrate on which the pixel electrode layer is disposed, and a common electrode layer disposed on a side of the opposite substrate facing the array substrate (upper electrode, unlabeled in Fig. 7, see paragraphs [0014]–[0015], where such a configuration would be understood or at least an obvious interpretation from the drawing in Fig. 7, based on typical operation of a liquid crystal device by developing a voltage between opposing electrodes such that the electric field controls alignment or twist of the liquid crystals to control light transmission); and a liquid crystal layer (Fig. 7, illustrated as elongated ovals) disposed between the array substrate and the opposite substrate, wherein the liquid crystal layer comprises liquid crystals and a chiral agent (paragraphs [0019], [0064]), wherein the pixel electrode layer comprises a trunk arranged in a cross shape and the plurality of slits are formed in the pixel electrode layer to connect the trunk and extend along different directions (e.g., Fig. 12 and paragraphs [0070]–[0071]).
Fan does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fan such that the opposite substrate 200 is a color filter substrate, as suggested by Kikkawa, as a suitable configuration for the opposite substrate, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).
Regarding Claim 19, the combination of Fan and Kikkawa would have rendered obvious wherein the liquid crystals are negative liquid crystals (paragraph [0064] of Fan).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Kikkawa, in view of U.S. Patent No. 5,726,723 to Wang et al. 
Regarding Claim 4 (and similarly Claim 15), Fan teaches a d/p ratio of around 1/4, but does not explicitly teach a specific d or p, thus not explicitly teaching that a pitch of the liquid crystals is greater than or equal to 5 µm and less than or equal to 120 µm.
Wang teaches a suitable thickness d of the liquid crystal of about 2–6µm, in a similar liquid crystal device (e.g., col. 8, lines 63–67).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fan and Kikkawa such that a pitch of the liquid crystals is greater than or equal to 5 µm and less than or equal to 120 µm, based on the thickness suggested as suitable by Wang (e.g., MPEP § 2144.06–07), where Fan teaches a d/p ratio of about 1/4, resulting in a pitch p of 8–24µm, within the claimed range.

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Kikkawa, in view of U.S. Patent Application Publication No. 2009/0079923 to Miyachi.
Regarding Claim 5 (and similarly Claim 16), the combination of Fan and Kikkawa would have rendered obvious wherein a side of the common electrode layer facing the array substrate is further disposed with a first alignment layer (e.g., paragraph [0064] of Fan).
Fan further teaches a pretilt angle of 89.5°, which one of ordinary skill in the art would recognize as corresponding to the claimed 0.5° angle; however, as fan is not explicit in its definition of pretilt angle, Miyachi is further relied upon for this point.
Miyachi teaches balancing contrast ratio with pretilt angle and response speed in a liquid crystal display, suggesting an appropriate balance between about 0 and 5°, preferably with less than 1° difference between pretilts on respective opposing substrates (e.g., paragraphs [0011] and [0058]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fan and Kikkawa such that a pretilt angle of the first alignment layer is greater than or equal to 0.1° and less than or equal to 5°, as suggested by Miyachi, in order to balance contrast ratio with pretilt angle and response speed.
 Regarding Claim 6 (and similarly Claim 17), the combination of Fan, Kikkawa, and Miyachi would have rendered obvious wherein the first alignment layer is a photo alignment layer (e.g., paragraph [0075] of Fan).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Kikkawa, in view of U.S. Patent Application Publication No. 2002/0176041 to Hisamitsu et al.
Regarding Claim 8 (and similarly Claim 18), the combination of Fan and Kikkawa appears silent regarding the specific content of the chiral agent (though Fan teaches in paragraph [0056] that the concentration of the chiral agent may be adjusted to control the molecular twist angle), and thus does not explicitly disclose wherein a content of the chiral agent is greater than or equal to 0.005% and less than or equal to 30%.
Hisamitsu discloses a liquid crystal display, and teaches balancing sufficient memory property by using a chiral material in a range of 8–40% (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fan and Kikkawa such that a content of the chiral agent is greater than or equal to 0.005% and less than or equal to 30%, as suggested by Hisamitsu, in order to balance sufficient memory property.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871